[Cite as State v. Edmonds, 2017-Ohio-745.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 104528




                                     STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                  MARIO L. EDMONDS
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                  Case No. CR-15-596373-A

        BEFORE: Keough, A.J., E.A. Gallagher, J., and McCormack, J.

        RELEASED AND JOURNALIZED: March 2, 2017
ATTORNEY FOR APPELLANT

Rick L. Ferrara
2077 East 4th Street, 2nd Floor
Cleveland, Ohio 44114


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
By: John Colan
       Patrick J. Lavelle
Assistant Prosecuting Attorneys
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, A.J.:

       {¶1} Defendant-appellant, Mario L. Edmonds (“Edmonds”), appeals from the

trial court’s judgment finding him guilty of involuntary manslaughter, corrupting another

with drugs, drug trafficking, drug possession, and possessing criminal tools, and

sentencing him to nine years incarceration. Finding no merit to the appeal, we affirm.

                            I. Procedural History and Facts

       {¶2} Edmonds was indicted in a multicount indictment on one count of

involuntary manslaughter in violation of R.C. 2903.04(A); one count of corrupting

another with drugs in violation of R.C. 2925.02(A)(3); two counts of drug trafficking in

violation of R.C. 2925.03(A)(2); two counts of drug possession in violation of R.C.

2925.11(A); and one count of possessing criminal tools in violation of R.C. 2923.24(A).

All counts except for the involuntary manslaughter count carried forfeiture specifications.

 Edmonds pleaded not guilty, and the matter proceeded to a bench trial at which the

following evidence was adduced.

       {¶3} On May 31, 2015, at approximately 1 p.m., police and paramedics

responded to an apartment at 3495 East 98th Street in Cleveland in response to a 911 call

of a possible overdose.         The victim’s former girlfriend, Marshanette Johnson

(“Johnson”), called 911 when she found William Cohen (“Cohen”) lying unresponsive on

the floor of her apartment with a needle in his hand.

       {¶4} Johnson testified that she and Cohen had been in a relationship for 38 years,

although they were not together in May 2015. Johnson, a former drug addict, said that
Cohen had been a heroin addict for over 30 years, and that he used heroin every day. She

testified that Cohen arrived at her apartment sometime between 11:00 a.m. and 12:30 p.m.

on May 31, 2015, and that he was not high when he arrived. She said that they talked

briefly and then left the apartment for approximately 10 or 15 minutes. Johnson said that

after they went back to the apartment, she went to the bathroom, and when she came out

five minutes later, she saw Cohen lying on the kitchen floor.

       {¶5} Cleveland police officer Ryan McMahon testified that when he and his

partner responded to the scene, they observed drug paraphernalia and a cell phone on the

kitchen table. Johnson told the officers that no one other than Cohen had been in the

apartment that day, and that she did not know where Cohen got the drugs he overdosed

on, but that he must have had them on him when he arrived at her apartment.

       {¶6} Cleveland police detective John Cline testified that he collected evidence

from Johnson’s apartment, including Cohen’s cell phone and two tear-offs. 1          The

tear-offs were later submitted to the Cuyahoga County forensic science laboratory for

analysis but an insufficient quantity of DNA was detected on the items to allow testing.

A bottle cap found on Johnson’s kitchen table subsequently tested positive for heroin and

fentanyl residue.2


       1
        Det. Cline testified that drugs are commonly packaged in a corner of a
plastic baggie, tied, and then torn off from the rest of the baggie. “Tear-off” refers
to the portion of the baggie left after the knotted corner is untied and the drugs are
used.
       2
        Det. Cline testified that bottle caps are used to mix heroin with water. The
cap is then heated, and the heroin is extracted into a needle through a filter.
       {¶7} Cuyahoga County Deputy Medical Examiner Dr. Erica Armstrong testified

that the results of an autopsy performed on Cohen demonstrated that he used drugs within

24 hours of his death and died accidentally from acute intoxication caused by the

combined effects of fentanyl and cocaine. She testified further that the autopsy showed

that Cohen had died within several minutes of injecting the fentanyl, and that the level of

fentanyl in his system was lethal.

       {¶8} Cleveland police detective Scott Moran (“Moran”) also responded to the

scene. He testified that because Cohen had no other drugs on his person and there were

no other drugs in the apartment, it was apparent the drug paraphernalia recovered from

Johnson’s apartment was related to the drugs Cohen used in his fatal overdose.

       {¶9} Upon looking at Cohen’s cell phone, Det. Moran saw that the last text

message Cohen received the day he died was at 11:43 a.m. from telephone number (216)

804-****. A Facebook search matched the number to Edmonds’s Facebook page and

picture.

       {¶10} After obtaining a search warrant, the police extracted data regarding

incoming and outgoing calls and text messages from Cohen’s phone.             Det. Moran

testified that state’s exhibit No. 35, the extraction report, demonstrated the following.

On May 18, 2015, Cohen received a text from Edmonds’s number stating, “U holding me

up big bra what’s up.” On May 28, 2015, Cohen received a text from a number later

identified as belonging to Edmonds’s mother that said, “My Mario 1216804****.”3 On


       3
           Detective Moran testified that Cohen apparently bought drugs from
May 31, 2015, the day he died, Cohen called that number at 11:04 a.m.; the call lasted

only 35 seconds. At 11:35 a.m., Cohen called the number again; this time the call lasted

1 minute, 16 seconds. At 11:43 a.m., Cohen received a text from that number that stated

“97 Denison.” Cohen called the number after receiving the text; the call lasted 30

seconds. At 12:08 p.m., Cohen called the number again; the call lasted 34 seconds.

          {¶11}   Det. Moran testified that he had 11 years’ experience in the police

department narcotics unit and, as a result of his undercover work, was knowledgeable

about how drug dealers and users in Cuyahoga County operate and communicate. He

said that the amount of calls, the short duration of the calls, and the text message with

only a location that were found on Cohen’s cell phone were all consistent with the manner

in which drug deals are facilitated.

          {¶12} The police decided to pose as Cohen to see if they could get Edmonds, the

suspected drug dealer, to meet them. At 11:20 a.m. on June 1, 2015, using Cohen’s cell

phone, Det. Moran sent a text to Edmonds’s number asking “you around?” Three minutes

later, Det. Moran received two telephone calls from that number. He decided not to

answer the calls because he knew he would not sound like Cohen. Instead, at 11:23 a.m.,

Det. Moran sent a text message that said, “about to leave my girl’s, can’t talk right now,

wanted to see you.”

          {¶13} Only a minute later, at 11:24 a.m., Det. Moran received a text that said “St.

Clair.”     At 11:26 a.m., Det. Moran responded, “OK, how long?”            He immediately



Edmonds on May 18, 2015, but after losing Edmonds’s number, texted Edmonds’s
received a text reply stating, “come to me if you can.” Det. Moran responded, “leaving

in a minute. Where on St. Clair?” At 11:27 a.m., an incoming text to Cohen’s cell

phone stated, “66th.” Det. Moran responded at 11:28 a.m. stating, “OK same thing as

yesterday leaving in a minute.” At 11:41 a.m., Det. Moran texted “on my way.”

       {¶14} During the text exchange, Det. Moran sent several undercover police cars to

the area of St. Clair and East 66th Street in Cleveland. When he knew the police were in

place, at 11:55 a.m., Det. Moran sent a text that said, “I’m here. Where do you want me?”

 A minute later, as Cleveland police detective John Dlugolinski observed Edmonds

exiting a house at 1065 East 66th Street, Det. Moran received a text stating “66th.”

       {¶15} The police converged on Edmonds as he was walking down the street.

Edmonds was holding his cell phone in his hand, and the text he had just sent stating

“66th” was still visible on the screen. He was stopped, arrested, and patted down; the

police found $479 cash but no drugs on his person.

       {¶16} Det. Moran testified that he gave Edmonds his Miranda rights and then told

him the police knew he had met with Cohen the day before. Edmonds initially said that

Cohen was his uncle, but then changed his story and said that Cohen used to date his

mother. Edmonds then admitted that he met with Cohen on May 31, 2015, for five

minutes in a store located at West 97th Street and Denison. The extraction report of

Edmonds’s cell phone showed that one of the calls from Edmonds’s phone on May 31,

2015, was placed within half a mile of West 97th Street and Denison. Det. Moran



mother to get his number again.
testified that Cohen could have easily picked up drugs at West 97th Street and Denison

around 11:43 a.m., traveled back to Johnson’s apartment, spent time with her, and then

“shot up” and died around 1 p.m., when 911 received the call from Johnson.

       {¶17} Det. Moran testified that after Edmonds’s arrest, Edmonds’s mother gave

the police permission to search her house — the one Edmonds had been seen leaving.

She told them that Edmonds did not live at the house but only stayed there periodically.

The police found two scales in the house, one of which tested positive for cocaine

residue.

       {¶18} Edmonds was then transported to the police station.       Det. Dlugolinski

testified that when he searched Edmonds before booking him into the jail, he found a

plastic baggie with three individual bags of drugs inside it hidden behind the zipper of

Edmonds’s jeans. The drugs subsequently tested positive for cocaine and fentanyl.

       {¶19} The trial judge denied Edmonds’s Crim.R. 29 motions for acquittal and

found him guilty of all charges. The court subsequently sentenced him to nine years

incarceration, and this appeal followed.

                            II.    Law and Analysis

A.     Ineffective Assistance of Counsel

       {¶20} In his first assignment of error, Edmonds contends that he was denied his

Sixth Amendment right to effective assistance of counsel.

       {¶21} To establish ineffective assistance of counsel, a defendant must show that

counsel’s performance was deficient, and the deficient performance prejudiced the
defense, i.e., that but for the deficient performance, the result of the proceeding would

likely have been different.   State v. Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373

(1989); State v. Jones, 8th Dist. Cuyahoga No. 102260, 2016-Ohio-688, ¶ 14.               In

evaluating a claim of ineffective assistance of counsel, a reviewing court must give great

deference to counsel’s performance. Id. at ¶ 16. “A reviewing court will strongly

presume that counsel rendered adequate assistance and made all significant decisions in

the exercise of reasonable professional judgment.” Id.

       {¶22} Edmonds contends that counsel was ineffective for not filing a motion to

suppress because the police did not have probable cause to arrest him when he came out

of the house on East 66th. He contends that he should not have been arrested for “merely

answering text messages to meet someone outside,” and should not have been searched at

the jail after the detectives failed to find any drugs on his person when he was patted

down upon arrest. He also takes issue with the search of the home of Edmonds’s mother.

       {¶23} The failure to file a suppression motion is not per se ineffective assistance of

counsel. State v. Madrigal, 87 Ohio St.3d 378, 389, 721 N.E.2d 52 (2000). Rather,

counsel’s failure to file a motion to suppress is ineffective assistance of counsel only if

there is a reasonable probability that, had the motion been filed, it would have been

granted. State v. Watts, 8th Dist. Cuyahoga No. 104188, 2016-Ohio-8318, ¶ 17.

       {¶24} The Fourth Amendment protects people against warrantless searches and

seizures.   There are exceptions to the Fourth Amendment’s warrant requirement,

however. A police officer may stop and investigate unusual behavior, even without
probable cause to arrest, when he reasonably concludes that an individual is engaged in

criminal activity. State v. Medlar, 93 Ohio App.3d 483, 486, 638 N.E.2d 1105 (8th

Dist.1994). In assessing that conclusion, the officer must be able to point to specific and

articulable facts that, taken together with rational inferences from those facts, reasonably

warrant the intrusion. Id.

       {¶25} Furthermore, a police officer may effect a warrantless arrest if, at the time of

the arrest, the facts and circumstances within the officer’s knowledge were sufficient to

warrant a prudent person to believe that the suspect had committed an offense. Beck v.

Ohio, 379 U.S. 89, 91, 85 S.Ct. 223, 13 L.Ed.2d 142 (1964). Probable cause for a

warrantless arrest exists when the officer has sufficient information from his own

knowledge or a reliable source to merit a reasonable belief that the accused has

committed a felony. State v. Timson, 38 Ohio St.2d 122, 127, 311 N.E.2d 16 (1974).

“A warrantless arrest does not require the officer’s absolute knowledge that a crime has

been committed; it requires only a reasonable belief based on the totality of the

circumstances.” State v. Mowler, 8th Dist. Cuyahoga No. 100019, 2014-Ohio-831, ¶ 14.



       {¶26} Here, it is apparent that Edmonds’s arrest was constitutional. Edmonds had

not “merely answered” text messages to meet someone outside his house, as he asserts; he

had set up a drug deal with the police, who unknown to him, were using Cohen’s phone.

Although Edmonds contends that there was no mention of drugs in the texts and,

therefore, no evidence of a pending drug deal, Det. Dlugolinski testified that in order to
evade law enforcement, dealers and users do not name the drugs in their texts, and the

text messages are coded or in slang. The reasonable inference from the text messages

and calls on Edmonds’s and Cohen’s phones was that Edmonds sold cocaine and fentanyl

to Cohen on May 31, 2015, and that he was on his way to sell the “same thing as

yesterday” to Cohen on June 1, 2015. Thus, the police had probable cause to make a

warrantless arrest.

       {¶27} Edmonds also objects to the warrantless search of his mother’s house and

the police search of him at the police station before he was booked into the jail. We find

no issue with either search. The record reflects that Edmonds’s mother gave the police

permission to search her home. And the search of Edmonds at the police station was a

search incident to arrest, an exception to the general rule that warrantless searches are

unconstitutional. State v. Smith, 124 Ohio St.3d 163, 2009-Ohio-6426, 920 N.E.2d 949.

Moreover, Det. Dlugolinski testified that even though no drugs were found on Edmonds’s

person upon patdown, he believed Edmonds had drugs concealed somewhere on his

person because he was on his way to make a drug deal with Cohen when he was

apprehended. Det. Dlugolinski said he searched Edmonds because he did not want him

to transport the drugs into the jail. Such warrantless custodial searches are constitutional.

 State v. Bush, 65 Ohio App.3d 560, 563, 584 N.E.2d 1253 (8th Dist.1989) (full custodial

searches are an exception to the Fourth Amendment’s warrant requirement and are

reasonable under the Amendment).
       {¶28} In light of our analysis, Edmonds cannot demonstrate that a motion to

suppress would have been granted had such a motion been filed. Therefore, counsel’s

failure to file a motion to suppress was not ineffective assistance of counsel.

       {¶29} Edmonds also argues that trial counsel was ineffective because he did not

cross-examine the state’s witnesses about the quantity of drugs found on his person

compared to the quantities found in Cohen’s blood. He contends that to demonstrate he

was not guilty, counsel should have questioned the state’s witnesses to establish that

although he had prepackaged drugs for sale, they did not contain “lethal” doses of

fentanyl.

       {¶30} Trial counsel is strongly presumed to render adequate assistance, and a

reviewing court will not second-guess what could be considered to be trial strategy.

State v. Thompson, 8th Dist. Cuyahoga No. 72641, 1998 Ohio App. LEXIS 2606, *12

(June 11, 1998).    Here, trial counsel’s strategy was to argue that the evidence was

insufficient to demonstrate that Edmonds sold the drugs that caused Cohen’s death. We

will not now second-guess this strategy. The fact that there may have been a different

strategy that Edmonds now prefers does not amount to a breach of an essential duty to

one’s client. State v. Garcia, 8th Dist. Cuyahoga No. 102546, 2016-Ohio-585, ¶ 100.

       {¶31} Finding no ineffective assistance of counsel, the first assignment of error is

overruled.

B.     Sufficiency of the Evidence
      {¶32} In his second assignment of error, Edmonds contends that the evidence was

insufficient to support his convictions for involuntary manslaughter and corrupting

another with drugs. He does not challenge his convictions for drug trafficking, drug

possession, and possessing criminal tools.

      {¶33} Crim.R. 29(A) provides for a judgment of acquittal “if the evidence is

insufficient to sustain a conviction of such offense or offenses.” The test for sufficiency

requires a determination of whether the prosecution met its burden of production at trial.

State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). On review for

sufficiency, courts are to assess not whether the state’s evidence is to be believed, but

whether, if believed, the evidence against a defendant would support a conviction. Id.

“The relevant inquiry is whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.”        State v. Robinson, 124 Ohio St.3d 76,

2009-Ohio-5937, 919 N.E.2d 190, ¶ 34, quoting State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492 (1991), paragraph two of the syllabus.

      {¶34} To sustain a conviction for involuntary manslaughter, the state was required

to prove that Edmonds caused Cohen’s death as the result of committing another felony.

R.C. 2903.04(A). The predicate offenses in this case are corrupting another with drugs

in violation of R.C. 2925.02(A)(3), and drug trafficking in violation of R.C.

2925.03(A)(2).4 To convict Edmonds of corrupting another with drugs, the state was


      4
       Edmonds does not challenge his conviction for the predicate offense of drug
required to prove that Edmonds “knowingly * * * [b]y any means, administer[ed] or

furnish[ed] to another * * * a controlled substance, and thereby cause[d] serious physical

harm to the other person * * *.” R.C. 2905.02(A)(3).

       {¶35} The state presented evidence that on the day of his death, after Cohen called

Edmonds several times, Edmonds sent Cohen a message stating “97 Denison.” The state

presented further evidence from the extraction report on Edmonds’s phone that Edmonds

was in the area of West 97th Street and Denison on May 31, 2015. The state also

presented evidence that the drug paraphernalia found in Johnson’s apartment, which

subsequently tested positive for heroin and fentanyl, was related to the drugs Cohen used

immediately before his death.

       {¶36} The state presented further evidence that the day after Cohen’s death, police

officers used Cohen’s cell phone and, pretending to be him, set up a drug deal with

Edmonds for the “same thing as yesterday.” Indeed, when Edmonds was stopped as he

was walking down the street to meet Cohen, he had his cell phone in his hand and the last

text message he had sent to the police stating the location for the drug deal was visible on

the screen. When Edmonds was searched at the jail, the police did indeed find the “same

thing as yesterday” hidden behind the zipper of Edmonds’s jeans — three small baggies

with cocaine and fentanyl — the drugs that, according to the coroner, caused Cohen’s

death. Thus, it is apparent that the state produced sufficient evidence to demonstrate that




trafficking.
Edmonds, and not another drug dealer, sold the drugs to Cohen on May 31, 2015 that

caused his death.

       {¶37} Edmonds contends that the state’s evidence was insufficient, however,

because there was no evidence regarding what was said on the calls between Edmonds

and Cohen on the day he died, and the text that said “97 Denison” could mean anything.

He argues that as a 30-year heroin user, Cohen necessarily had multiple drug dealers, and

the texts and calls were insufficient to establish that he, rather than another drug dealer,

sold the drugs to Cohen that caused his death. This argument is without merit. Det.

Moran testified that he had extensive undercover experience with drug dealers, and that

short telephone conversations and short texts that give only a location are consistent with

how drug deals are handled in Cuyahoga County. Furthermore, Edmonds admitted that

he met with Cohen on May 31, 2015, at a store located at West 97th Street and Denison

— the very location specified in his text to Cohen. And the next day, in response to short

texts that never explicitly mentioned drugs, Edmonds left his house to sell drugs to

Cohen.

       {¶38} Construing the evidence in a light most favorable to the state, the pattern of

calls and texts on May 31, 2015, coupled with Edmonds’s admission that he met with

Cohen, Edmonds’s attempt on June 1, 2015, to sell “the same thing as yesterday” to

Cohen, and the subsequent discovery on his person of the same drugs found in Cohen’s

system when he died, was sufficient evidence to demonstrate that Edmonds sold the drugs

to Cohen on May 31, 2015, that caused his death.
       {¶39} Nevertheless, Edmonds contends that the evidence was insufficient to

demonstrate that he caused Cohen’s death because the state did not produce evidence that

he sold Cohen a lethal dose of fentanyl.        This argument is likewise without merit.

Deputy medical examiner Armstrong testified that Cohen’s autopsy revealed that the level

of fentanyl in Cohen’s system was lethal, and that he died within minutes of ingesting the

fentanyl. As discussed above, the evidence demonstrated that Edmonds sold Cohen the

drugs that caused his death. The only conclusion, therefore, is that on May 31, 2015,

Edmonds sold Cohen drugs containing a lethal amount of fentanyl.

       {¶40} Construing the evidence in a light most favorable to the state, a rational trier

of fact could have found the essential elements of involuntary manslaughter and

corrupting another with drugs proven beyond a reasonable doubt.                 The second

assignment of error is, therefore, overruled.

C.     Manifest Weight of the Evidence

       {¶41} In his third assignment of error, Edmonds contends that his convictions for

involuntary manslaughter and corrupting another with drugs were against the manifest

weight of the evidence. He makes the same arguments with respect to the manifest

weight of the evidence as he does regarding its sufficiency: that the state failed to prove

that he sold any drugs to Cohen on May 31, 2015, and that even if he did sell drugs to

Cohen that day, the state did not prove he sold a lethal dose of fentanyl.

       {¶42} A manifest weight challenge questions whether the prosecution met its

burden of persuasion. State v. Thomas, 70 Ohio St.2d 79, 80, 434 N.E.2d 1356 (1982).
A reviewing court may reverse the judgment of conviction if it appears that the trier of

fact “clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.” Thompkins, 78 Ohio St.3d at 387,

678 N.E.2d 541 (1997). A conviction should be reversed as against the manifest weight

of the evidence only in exceptional cases where the evidence weighs heavily against the

conviction. Id. This is not that exceptional case.

       {¶43} As set forth in our analysis of Edmonds’s sufficiency argument, the pattern

of calls and texts between Edmonds and Cohen on May 31, 2015, Edmonds’s admission

that he met with Cohen that day, Edmonds’s attempt on June 1, 2015, to sell “the same

thing as yesterday” to Cohen, and the autopsy results showing that the drugs found in

Cohen’s system matched the drugs found on Edmonds after his arrest all demonstrate that

Edmonds knowingly sold the drugs to Cohen that caused his death.

       {¶44} The trier of fact did not clearly lose its way in finding Edmonds guilty of

involuntary manslaughter and corrupting another with drugs. The third assignment of

error is therefore overruled.

       {¶45} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having
been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, ADMINISTRATIVE JUDGE

EILEEN A. GALLAGHER, J., and
TIM McCORMACK, J., CONCUR